            Case: 3:20-cv-00857 Document #: 1 Filed: 09/15/20 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WISCONSIN


 ELIZABETH FANGUY,                                                      Case No.

                  Plaintiff,

        vs.


 PORTFOLIO RECOVERY
 ASSOCIATES, LLC,


                Defendant.



                                         COMPLAINT


       NOW COMES the Plaintiff Elizabeth, by and through her attorneys, Nathan DeLadurantey

of DeLadurantey Law Office, LLC, and Zeshan Usman of Usman Law Firm, LLC, and complains

of Defendant Portfolio Recovery Associates, LLC, and alleges to the best of her knowledge,

information and belief formed after an inquiry reasonable under the circumstances, the following:

                                  NATURE OF THE ACTION

       1.      This lawsuit arises from unlawful collection attempts of the Defendant.

       2.      Causes of Action herein are brought under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, and the Wisconsin Consumer Act (“WCA”), Wis. Stat. 421 et seq.

       3.      The FDCPA regulates the behavior of “debt collectors” (including collection

agencies, collection attorneys, and debt buyers) when attempting to collect a consumer debt.

Congress found “abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors” which “contribute to a number of personal bankruptcies,

marital instability, loss of jobs, and invasions of individual privacy.” 15 U.S.C. § 1692(a). The
            Case: 3:20-cv-00857 Document #: 1 Filed: 09/15/20 Page 2 of 8




FDCPA was expressly adopted “to eliminate abusive debt collection practices by debt collectors,

to ensure that those debt collectors who refrain from using abusive debt collection practices are

not competitively disadvantaged, and to promote uniform State action to protect consumers

against debt collection abuses.” 15 U.S.C. § 1692(e).

       4.      The FDCPA focuses on the conduct of the debt collector and not on the merits of

the alleged debt. Whether a debt is actually owed has no relevance to whether the debt collector

complied with the FDCPA. Consequently, the individuals from who debt collectors seek

payment are defined as “consumers.” 15 U.S.C. § 1692a.

       5.      The FDCPA, at 15 U.S.C. § 1692c, limits when and with whom a debt collector

may communicate when attempting to collect a debt and, unless expressly permitted under

§ 1692c, 15 U.S.C. § 1692b restricts a debt collector’s communications with third parties to

obtaining “location information” about the consumer.

       6.      When collecting or attempting to collect a debt, the FDCPA demands the debt

collector treat people respectfully, honestly, and fairly by proscribing its use of: (a) harassing,

oppresive, and abusive conduct; (b) false, deceptive, or misleading means or representations; and

(c) unfair or unconscionable means. 15 U.S.C. §§ 1692d, 1692e, and 1692f. Each of those

Sections contain a list of specific per se violations but they are nonexclusive and do not limit the

general application of each Section’s broad prohibitions.

       7.      When the collection process starts, the FDCPA requires a debt collector to

provide a consumer with basic debt information and the consumer’s right to debt-verification. 15

U.S.C. § 1692g(a).

       8.      When the collection process escalates to litigation, the FDCPA prohibits lawsuit

from being commenced in a distant venue. 15 U.S.C. § 1692i.



                                                  2
             Case: 3:20-cv-00857 Document #: 1 Filed: 09/15/20 Page 3 of 8




       9.       The FDCPA is a strict-liability statute, which provides for actual or statutory

damages upon the showing of one violation, regardless of any actual damages. McMahon v.

LVNV Funding, LLC, 807 F.3d 872, 876 (7th Cir. 2015).

       10.      A debt collector’s conduct violates the FDCPA when viewed from the perspective

of an “unsophisticated debtor.” Gammon v. GC Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir.

1994). “The unsophisticated consumer is uninformed, naive, and trusting, but possesses

rudimentary knowledge about the financial world, is wise enough to read collection notices with

added care, possesses reasonable intelligence, and is capable of making basic logical deductions

and inferences.” Williams v. OSI Educ. Servs., Inc, 505 F.3d 675, 678 (7th Cir. 2007) (internal

editing notations and quotation marks omitted).

       11.      When a debt collector fails to comply with the FDCPA “with respect to any

person,” it “is liable to such person in an amount equal to the sum of” “any actual damage

sustained,” “additional” or statutory damages, costs, and reasonable attorneys’ fees. 15 U.S.C.

§ 1692k(a). Statutory damages are limited: a plaintiff may recover no more than $1,000, and the

class may recover up to $500,000 or 1% of the debt collector’s net worth, whichever it less. Id.

                                 JURISDICTION AND VENUE

       12.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, because the case arises

under the laws of the United States.

       13.      This Court also has jurisdiction as it is an action to enforce liability created by the

FDCPA within one year from the date on which the violation occurred, along with the WCA within

one year from the date on which the violation occurred.

       14.      Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b)(2), because

this is where the acts giving rise to the claim occurred.



                                                  3
             Case: 3:20-cv-00857 Document #: 1 Filed: 09/15/20 Page 4 of 8




       15.      Under 28 U.S.C. § 1391(c), a defendant corporation shall be deemed to reside in

any judicial district in which it is subject to personal jurisdiction. Defendants are subject to

personal jurisdiction in Wisconsin, since they do business in Wisconsin.

                                              PARTIES

       16.      Plaintiff Elizabeth Fanguy (hereinafter “Plaintiff”) is a natural person who resides

in Dane County, Wisconsin.

       17.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1962a(3), and is a “customer”

as that term is defined in Wis. Stat. § 421, et seq.

       18.      Defendant Portfolio Recovery Associates, LLC (“Defendant PRA”) is a foreign

corporation with a principal office located at 120 Corporate Blvd, Norfolk, Virginia, 23502.

Defendant PRA’s registered agent is Corporation System Company, 100 Shockoe Fl 2, Richmond,

Virginia, 23219.

       19.      Defendant PRA is a “debt collector” pursuant to 15 U.S.C. § 1692a(6).

       20.      Defendant PRA is a “debt collector” pursuant to Wis. Stat. § 427.103(3).

                                         BACKGROUND

       21.      Sometime prior to March 2020, Ms. Fanguy incurred a debt to a non-party that was

primarily for household, personal, or family purposes. This debt was for less than $25,000.

       22.      Sometime prior to March 2020, that non-party sold the debt to Defendant PRA.

       23.      In March 2020, Ms. Fanguy included this debt to Defendant PRA in a Voluntary

Amortization of Debts under Wis. Stat. § 128.21 (Dane County Case No. 2020CV800)

(hereinafter, the “Chapter 128”).

       24.      Ms. Fanguy was represented by an attorney in her Chapter 128 and in connection

with the debt owed to Defendant PRA.



                                                   4
             Case: 3:20-cv-00857 Document #: 1 Filed: 09/15/20 Page 5 of 8




       25.       Defendant PRA received actual written notice that Ms. Fanguy was represented by

an attorney.

       26.       Defendant PRA proceeded to directly contact Ms. Fanguy, despite having

knowledge she was represented by counsel in connection with the debt owed to Defendant PRA.

       27.       On or about July 14, 2020, Defendant PRA circumvented counsel for Ms. Fanguy

and directly contacted Ms. Fanguy and engaged in debt collection attempts.

       28.       Defendant was aware that Plaintiff was represented by counsel in connection with

the debt owed to them; yet has engaged in direct collection actions and contact with Ms. Fanguy.

       29.       Plaintiff has suffered actual damages, including emotional distress, as a result of

the collection attempts of Defendant PRA.

   COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       30.       Plaintiff incorporates by reference all of the above-paragraphs of this Complaint as

though fully stated herein.

       31.       Plaintiff is a consumer as defined by 15 U.S.C. § 1692a(3).

       32.       The foregoing acts of the Defendant and its agents constitute numerous and

multiple violations of the FDCPA including, but not limited to, 15 U.S.C. §§ 1692c(a)(2), 1692e,

1692e(2), 1692e(5), 1692e(10), 1692f, and 1692f(1) with respect to Plaintiff.

       33.       Specifically, under 15 U.S.C. § 1692c(a)(2) a debt collector cannot communicate

directly with a consumer when they know the consumer is represented by a lawyer, which

Defendant did.

       34.       Specifically, under 15 U.S.C. § 1692e(2), a debt collector cannot make a false

representation about the amount of debt owed, which they did when they directly contacted

Plaintiff about the debt.



                                                   5
             Case: 3:20-cv-00857 Document #: 1 Filed: 09/15/20 Page 6 of 8




       35.      Specifically, under 15 U.S.C. § 1692e(5), a debt collector cannot threaten to take

any action they legally cannot take, which they did when they directly contacted Plaintiff about

the debt.

       36.      Under 15 U.S.C. § 1692e(10), a debt collector cannot use false representation or

deceptive means to collect, which they did when they directly contacted Plaintiff about the debt.

       37.      Under 15 U.S.C. § 1692f(1), a debt collector cannot collect an amount which it is

not authorized to collect, which they did when they directly contacted Plaintiff about the debt.

       38.      Plaintiff has suffered actual damages as a result of these illegal collection

communications, as stated above.

       39.      Plaintiff is entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory

damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable

attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

             COUNT II – VIOLATIONS OF THE WISCONSIN CONSUMER ACT

       40.      Plaintiff incorporates by reference all the foregoing paragraphs.

       41.      Wis. Stat. § 427.104(1)(h) provides, in pertinent part: “In attempting to collect an

alleged debt arising from a consumer credit transaction or other consumer transaction…a debt

collector may not: (h) Engage in other conduct which can reasonably be expected to threaten or

harass the customer or a person related to the customer.”

       42.      Defendant violated Wis. Stat. § 427.104(1)(h) when Defendant engaged in the

above referenced collection attempts.

       43.      Wis. Stat. § 427.104(1)(j) provides, in pertinent part: “In attempting to collect an

alleged debt arising from a consumer credit transaction or other consumer transaction… Claim, or




                                                  6
                 Case: 3:20-cv-00857 Document #: 1 Filed: 09/15/20 Page 7 of 8




attempt or threaten to enforce a right with knowledge or reason to know that the right does not

exist.



           44.      Defendant violated Wis. Stat. § 427.104(1)(j) when Defendant engaged in the

above referenced collection attempts.

           45.      Plaintiff suffered actual damages as result of Defendant’s violations of Wis. Stat. §

427.104(1)(h) and Wis. Stat. § 427.104(1)(j).

           46.      Plaintiff is entitled to all of the remedies identified in Wis. Stat. § 427.105 and Wis.

Stat. § 425.304.

                                             TRIAL BY JURY

           Plaintiff is entitled to, and hereby respectfully demand a trial by jury on all issues so

triable.



           WHEREFORE, the Plaintiff prays that this Court will enter judgment against the
Defendant as follows:
                  A.     Actual damages in an amount to be determined at trial pursuant to 15 U.S.C. §
                         1692k(a)(1);
                  B.     Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
                  C.     Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);
                  D.     For an award of actual damages, statutory damages, punitive damages (if the
                         evidence at trial so warrants), actual costs, and attorneys’ fees, under Wis.
                         Stats. §§ 427.105 and 425.304; and
                  E.     For such other and further relief as may be just and proper.


           Dated this 15th day of September, 2020.




                                                       7
Case: 3:20-cv-00857 Document #: 1 Filed: 09/15/20 Page 8 of 8




                           s/ Nathan DeLadurantey
                           Nathan E. DeLadurantey, 1063937
                           DELADURANTEY LAW OFFICE, LLC
                           330 S. Executive Dr, Suite 109
                           Brookfield, WI 53005
                           (414) 377-0515
                           nathan@dela-law.com

                           Zeshan Usman, 1069404
                           USMAN LAW FIRM, LLC
                           515 Junction Rd, Ste. 2500
                           Madison, WI 53717
                           (608) 829-1112
                           Z@UsmanLaw.com

                           Attorney for the Plaintiff




                              8
